Citation Nr: 1446833	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  12-02 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1969 to March 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  This matter was previously remanded by the Board in December 2013.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v Nicholson, 21 Vet. App. 303 (2007).  The February 2014 general examination and psychiatric examination as to the Veteran's employability were not adequate.  The examiner recorded a history of the Veteran's disability that included both service-connected and non-service-connected disabilities, and discussed in greater detail the Veteran's non-service-connected shoulder injury.  Although the examiner noted that the Veteran "tells me he is unable to pass the physical for his work and hence has been unemployed," the examiner did not provide any opinion as to the employability of the Veteran. 

In the February 2014 VA examination focusing on the Veteran's service-connected posttraumatic stress disorder (PTSD), the examiner recorded that the Veteran stopped working because of medical issues, including his arm and heart, and that he stated that his capacity to manage his mood and emotions had reduced considerably.  The examiner wrote that the Veteran's PTSD symptoms had worsened after his car accident, and that his "capacity for working appears to be adversely affected not only by his physical but mental status.  It is highly unlikely that in the [V]eteran's current state that he would be successful in maintaining physical or sedentary work."  It is not clear from this opinion whether the examiner considered the Veteran's non-service-connected disabilities, including his non-service-connected right arm disability, when concluding that he is unemployable.  An addendum opinion should be obtained clarifying this point.  As the Veteran has written in an April 2014 statement that he cannot follow his profession of truck driver because of his PTSD medications, the examiner should also specifically address the extent to which his PTSD medications prevent him from obtaining and/or maintaining substantially gainful employment.  

The Board also notes that the Veteran was service-connected for coronary artery disease in an April 2014 rating decision.  Although the April 2014 VA examination for heart conditions stated that the Veteran's heart condition does not impact his ability to work, February and April 2013 treatment records indicate that an abnormal stress test performed in connection with an attempt by the Veteran to obtain a license to drive a truck prompted him to seek treatment, and may have prevented him from obtaining the license.  This is consistent with the Veteran's assertion to the psychiatric examiner that one of the reasons he stopped working was trouble with his heart.  As the Veteran's primary employment has been as a truck driver, this is highly pertinent information that was not considered by the April 2014 examiner.  The examination opinion obtained on remand should consider whether the Veteran's service-connected coronary artery disease prevents him from obtaining a commercial driver's license.  

Additionally, the Board notes that in April 2010, the Veteran was provided a notice letter that informed him of the criteria for establishing a TDIU.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  While the letter contained the correct criteria for establishing a schedular TDIU under 38 C.F.R. § 4.16(a), it contained the incorrect criteria for establishing an extraschedular TDIU under 38 C.F.R. 
§ 4.16(b).  The letter indicated that to establish a TDIU on an extraschedular basis, the Veteran had to establish that his service-connected disability or disabilities presented such an exceptional or unusual disability picture, due to factors such as marked interference with employment or frequent periods of hospitalization, that application of the regular schedular standards was impractical.  In this regard, the letter incorrectly contained the criteria to establish an extraschedular rating under 38 C.F.R. § 3.321(b)(1), rather than the criteria to establish a TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b).  Thus, on remand, the AOJ should send to the Veteran another notice letter that explains how to establish a TDIU on an extraschedular basis, pursuant to 38 C.F.R. § 4.16(b).

The claims folder should also be updated to include VA treatment records compiled since February 2014.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Send to the Veteran and his representative a notice letter that explains how to establish a TDIU on an extraschedular basis, pursuant to 38 C.F.R. § 4.16(b).  

2.  Obtain all treatment records for the Veteran from the Heartland VA Medical Center, and all associated outpatient clinics, from February 2014 to the present.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  All attempts to obtain the records must be documented in the claims file.

3.  The Veteran has asserted in his February 2014 psychiatric examination that trouble with his heart caused him to retire.  February and April 2013 treatment indicates that an abnormal stress test may have affected his ability to obtain a license to drive a truck.  Contact the Veteran and ask that he identify any federal or state medical requirements that have prevented him from obtaining a commercial driver's license due to a service-connected disability, to include service-connected coronary artery disease.  Once he has done so, associate those requirements with the claims file.    

4.  Forward the Veteran's claims folder to the February 2014 VA examiner, if available, who considered the Veteran's PTSD and request an addendum opinion.  The examiner should be informed that it is unclear whether the Veteran's non-service-connected disabilities were improperly considered in rendering the February 2014 opinion.  The examiner is reminded that, in rendering an addendum opinion, he or she may not give any consideration to the effect of the Veteran's age or non-service-connected disabilities upon his employability.  The examiner is also asked to specifically consider any effects that the Veteran's PTSD medication may have on his ability to pursue employment, including driving.  

Any opinion offered must be based upon a review of the claims file, and a complete rationale must be provided.  

5.  After completing the above development,  schedule another TDIU examination by an appropriate VA clinician to determine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's service-connected disabilities, alone or in combination, prevent the Veteran from securing or following a substantially gainful occupation consistent with his education and occupational experience.  The claims folder must be made available for review by the VA clinician in conjunction with the examination.  The VA clinician is asked to specifically consider whether the Veteran's service-connected disabilities prevent him from operating heavy machinery or driving a truck.  

6.  Thereafter, the AOJ should make a determination as to whether the Veteran meets the schedular requirement for a TDIU under 38 C.F.R. § 4.16(a).  Due consideration should be given to whether the Veteran has multiple injuries incurred in action.  See § 4.16(a)(4).  If the requirements of § 4.16(a) are not met, then consider entitlement to of an extraschedular TDIU under 38 C.F.R. § 4.16(b).  

6.  After completing the above development, readjudicate the issue on appeal.  If the benefit sought remains denied, provide the Veteran with a Supplemental Statement of the Case and return the appeal to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

